Case: 20-50765     Document: 00516028625         Page: 1     Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-50765                     September 24, 2021
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Derek Loyd Ward,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:19-CR-179-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Derek Loyd Ward appeals the sentence imposed following his guilty
   plea conviction for possession of child pornography in violation of 18 U.S.C.
   § 2252A(a)(5)(B). On appeal, Ward argues that the district court erred in
   applying a two-level enhancement pursuant to U.S.S.G. § 2G2.2(b)(3)(F) for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50765      Document: 00516028625          Page: 2     Date Filed: 09/24/2021




                                    No. 20-50765


   the knowing distribution of child pornography, and also that the district court
   abused its discretion by upwardly departing from the Guidelines and
   imposing the maximum sentence allowed by Ward’s statute of conviction.
          First, Ward argues that the factual findings on which the district court
   based the two-level sentencing enhancement were clearly erroneous. Even if
   the district court erred, however, we “may affirm the sentence . . . if that
   error [wa]s harmless.” United States v. Robinson, 741 F.3d 588, 601 (5th Cir.
   2014). A sentencing error is harmless “if the proponent of the sentence
   convincingly demonstrates both (1) that the district court would have
   imposed the same sentence had it not made the error, and (2) that it would
   have done so for the same reasons it gave at the prior sentencing.” United
   States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010).
          Here, the Government carried its burden of showing that any error
   was harmless. The applicable range of sentences established by the federal
   Guidelines was 97 to 121 months’ imprisonment after application of the two-
   level enhancement pursuant to § 2G2.2(b)(3)(F); without the enhancement,
   the range would have been 78 to 97 months. See U.S.S.G. Ch. 5, Pt. A. The
   district court, however, sentenced Ward to 240 months’ imprisonment—the
   maximum permitted by his statute of conviction. The judge explained that he
   considered Ward’s conduct so egregious as to warrant the maximum term of
   incarceration, and even expressed doubt about whether the maximum was
   severe enough given the seriousness of the offense. The judge also ordered
   that Ward’s sentence be served consecutively to whatever sentence may be
   imposed for the state charges pending against him for aggravated child abuse,
   rejecting Ward’s counsel’s request that the sentences run concurrently. It
   follows from all of this that, even if the district court had found that the
   shorter range set by the Guidelines applied, it would have imposed the same
   240-month sentence for the same reasons. We have recognized that “the fact
   that [a] district court departed up to the statutory maximum sentence . . .



                                         2
Case: 20-50765      Document: 00516028625          Page: 3    Date Filed: 09/24/2021




                                    No. 20-50765


   supports the conclusion that [it] would have imposed the same sentence
   under an advisory sentencing scheme.” United States v. Jones, 435 F.3d 541,
   544 (5th Cir. 2006). Moreover, “the chosen sentence” in this case “is not a
   multiple or derivative of either the minimum or maximum of the incorrect
   Guideline range, which suggests that the Guideline range did not influence
   the sentence.” United States v. Villarreal, 577 F. App’x 299, 301 (5th Cir.
   2014). For the foregoing reasons, we hold that any error in determining the
   applicable Guidelines range was harmless, and we therefore need not decide
   whether any of the district court’s findings were clearly erroneous. See United
   States v. Rajwani, 476 F.3d 243, 248 (5th Cir. 2007).
          Next, Ward argues that the district court’s upward departure from the
   range of sentences set by the Guidelines was substantively unreasonable. We
   review such claims for abuse of discretion. United States v. Zuniga-Peralta,
   442 F.3d 345, 347 (5th Cir. 2006). A district court’s upward departure from
   the Guidelines is not an abuse of discretion if the district court’s reasons for
   departing advance the objectives set forth in 18 U.S.C. § 3553(a)(2) and the
   departure is justified by the facts. See Zuniga-Peralta, 442 F.3d at 347.
          Here, the district court’s imposition of a 240-month prison sentence
   meets those criteria. The judge explained that “an upward departure under
   . . . Section 3553 would . . . reflect the seriousness of [Ward’s] offense,”
   “promote respect for the law,” “provide just punishment for the offense,”
   and “afford adequate deterrence.” These factors correspond to the
   sentencing considerations laid out in § 3553(a)(2). Moreover, the district
   court adopted the presentence report, and was entitled to rely on that
   report’s findings, see United States v. Alaniz, 726 F.3d 586, 619 (5th Cir.
   2013), which included substantial and unrebutted evidence that Ward had
   sexually abused his eight-year-old niece, as well as a letter from Ward to the
   victim that suggested he did not appreciate the wrongful character of his
   conduct. The Guidelines make clear that “an upward departure may be



                                          3
Case: 20-50765      Document: 00516028625          Page: 4    Date Filed: 09/24/2021




                                    No. 20-50765


   warranted” if a “defendant engaged in the sexual abuse or exploitation of a
   minor at any time (whether or not such abuse or exploitation occurred during
   the course of the offense or resulted in a conviction . . .).” U.S.S.G. § 2G2.2,
   comment. (n.9). Furthermore, even assuming that the shorter Guidelines
   range of 78 to 97 months applied, the extent of the court’s departure (just shy
   of 2.5 times the maximum Guidelines sentence) was reasonable, as we have
   upheld upward departures of comparable or greater magnitude in the past.
   See, e.g., United States v. Smith, 417 F.3d 483, 492–93 & n.40 (5th Cir. 2005)
   (citing cases); United States v. Saldana, 427 F.3d 298, 315 (5th Cir. 2005).
          The judgment of the district court is AFFIRMED.




                                          4